UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number 0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 29-85257870 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated FileroAccelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: May 12, 2011, 156,000,000 shares. CHINA FORESTRY, INC. Form 10-Q for the period ended March 31, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets at March 31, 2011 andDecember 31,2010 3 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the three monthsended March 31, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 - 16 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4- CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 6 - EXHIBITS 23 SIGNATURES 24 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM1 - FINANCIAL STATEMENTS CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ Restricted cash (Note 10) Accounts receivable, net (Note 5) Other receivables Other receivables-related parties (Note 16) Inventories (Note 6) Prepayment (Note 7) Total Current Assets Property, plant and equipment, net (Note 8) Intangible assets (Note 9) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 10) $ Accounts payable Other payables Due to related parties (Note 16) Accrued expenses Interest payable Advance from customers Long-term loans due within one year (Note 11) Total Current Liabilities Convertible promissory note-shareholders (Note 12) Total Liabilities Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000shares authorized, 156,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 3 Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, Revenue Net sales $ $ Cost of Godds Sold ) ) Gross Profit Operating Expenses Selling expenses - General and administrative expenses (Note 13) Total operating expenses Loss from operations ) Other Income (Expenses) Interest expense ) ) Other income Total other income (expenses) ) Loss before income taxes ) Income taxes - - Net Income (Loss) $ $ ) Net Loss per share - basic and diluted $ $ Weighted average shares outstanding- basic and diluted See Notes to Consolidated Financial Statements. 4 Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile income (loss) to net cash provided by operations Depreication Provision for bad debts - Amortization of intangible assets 48 47 Gain on disposal of property, plant and equipment ) ) Changes in operating assets and liabilities: Restricted cash ) (4
